On Motion made unto this Court by Mr. Allein, of the Complainants Counsel, the Bill of Complaint exhibited into this Court was read, and the Court being well satisfied that the said Complainant has been three years in the quiet and peaceable possession of the Lands where the wastes are said to be committed, notwithstanding the said Complainant cannot come down (by reason of his Sickness) to make affidavit of the same before The Master of this Court in Charles Town: It is Ordered That an Injunction be granted against the said Defendants to stay wastes etc. upon  Affidavit being made before the Master of this Court, that the said Defendant has had due notice of the Complainants Motion.
Intr.
Tho. Lamboll Deputy Register